Citation Nr: 0209092	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  95-27 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
with esophageal stricture.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In a March 2001 decision, the 
Board granted service connection for irritable bowel syndrome 
and denied the veteran's claim of entitlement to service 
connection for gastroesophageal reflux with esophageal 
stricture.  The veteran appealed the denial of this claim to 
the United States Court of Appeal for Veterans Claims 
(Court).  In a September 2001 order, the Court vacated and 
remanded the Board's decision with regard to the issue of 
service connection for gastroesophageal reflux for further 
development.  In January 2002 the Board wrote to the 
veteran's attorney advising him that the appeal had been 
remanded and transferred to the Board and that additional 
argument and evidence could be submitted in support of the 
appeal.  The veteran's attorney submitted a medical opinion 
in July 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's gastroesophageal reflux with esophageal 
stricture has been etiologically linked to his active duty 
service by competent medical opinion.


CONCLUSION OF LAW

Gastroesophageal reflux with esophageal stricture was 
incurred during the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that symptoms of his diagnosed 
gastroesophageal reflux with esophageal stricture had their 
onset during his active military service and continued after 
his discharge. 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Although the Court remanded the veteran's claim in September 
2001 for more thorough compliance with VCAA, the Board finds 
that due to the subsequent favorable decision on this issue 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records show that in August 
1965 he complained of occasional pain in his abdomen for 
approximately one month.  He had subxyphoid pain and 
tenderness.  Differential diagnoses included rule out anemia, 
t ulcer and infectious mononucleosis.  Some days later, he 
was treated with Maalox for hyperacidity.  In November 1965, 
acute gastroenteritis was diagnosed.  An August 1966 
treatment record noted gastrointestinal complaints diagnosed 
as gastroenteritis.  There are no service medical records 
indicating any difficulty swallowing or any other associated 
complaints, findings, treatment or diagnoses associated with 
gastroesophageal reflux or esophageal stricture.  

In a June 1981 statement, James D. Rogge, M.D., reported that 
during a gastroenterology evaluation of the veteran, it was 
related that he had no stomach or esophageal complaints until 
after he returned home from Vietnam, approximately ten years 
before.  He began to notice indigestion, some heartburn and 
very mild problems with dysphagia.  These symptoms gradually 
progressed.  Six years before the evaluation, the veteran was 
diagnosed and treated for a hiatal hernia.  The impression 
was incompetent lower esophageal sphincter mechanism with 
chronic esophageal reflux, benign esophageal stricture, rule 
out achalasia and rule out early aortic stenosis.

A June 1981 treatment record from St. Francis Hospital shows 
that the veteran was admitted for dilation of an esophageal 
stricture.  

VA treatment records, dating from March 1983 to April 1991 
reveal that the veteran underwent an endoscopy and 
nietalolive dilation in March 1983.  An October 1987 general 
surgery consultation report indicates that the veteran had 
undergone multiple dilations since 1972.  In January 1988, 
the veteran underwent a Nissen fundoplication and esophageal 
dilatation.  

A December 1993 VA gastrointestinal examination report notes 
the veteran's long history of gastroesophageal reflux 
disease.  Diagnoses included gastroesophageal reflux disease.

Statements submitted with the veteran's notice of 
disagreement in March 1995, from his mother and two sisters, 
indicate he had no physical problems prior to his active duty 
service.  After his return, he began to have gastrointestinal 
problems and was unable to swallow food or even drink water 
normally and was hospitalized on several occasions.  One of 
his sisters, a practicing surgical staff nurse, stated she 
could validate his chronic symptoms since his return from the 
Vietnam War.  She stated that he began to experience 
dysphagia during his tour of duty in Vietnam.  He did not 
immediately seek treatment after service because he had no 
medical insurance.  When he did seek treatment at VA, he was 
diagnosed with gastritis.

During his February 1996 personal hearing, the veteran 
testified that he was treated for abdominal pain of one 
month's duration in August 1965 before going to Vietnam.  The 
abdominal pain became more serious in Vietnam and he was 
hospitalized for abdominal complaints in February 1967.  He 
then took over-the-counter medications.  He first had 
difficulty swallowing while stationed in Vietnam and shortly 
thereafter.  He testified that his difficulty swallowing 
became progressively worse.

Following an August 1998 VA gastrointestinal examination, the 
examiner opined that the veteran had symptoms of 
gastroparesis reflux disease sometimes seen in children 
suffering from infectious gastroenteritis.

A March 1999 VA gastrointestinal examination report shows a 
detailed review of the veteran's service medical records and 
of the subsequent treatment records, as well as the veteran's 
history.  The examiner opined that the developed irritable 
bowel syndrome in service and that his history of hiatal 
hernia with reflux and subsequent surgeries was unrelated to 
his irritable bowel syndrome.  The examiner noted that the 
surgeries were accomplished many years after the original 
problems.  

During his February 2000 personal hearing, the veteran 
testified that he experienced upper gastrointestinal pain in 
service that continued after his discharge.  He initially 
sought treatment with his family physician, who subsequently 
died.  The veteran testified that there were no available 
treatment records between the years 1968 to 1981.  He 
testified that his sister was in nursing school when he 
returned from Vietnam and had personal knowledge of his 
condition because she was actually with him during the 
majority of his treatment.

A March 2000 statement from Dr. Rogge, indicates that he 
treated the veteran in June and July 1981 for a lower 
esophageal ring.  The ring was dilated and when the physician 
last saw the veteran he was having no further swallowing 
difficulties.  Dr. Rogge noted that the veteran told him that 
he started having problems with his stomach in 1967 before 
his 1968 service discharge, but again notes that he did not 
see the veteran until 1981.  A further review of his records, 
sent to him by the veteran, revealed no other 
gastrointestinal information that would be of significant 
importance.

An April 2000 letter from the veteran's sister, a practicing 
registered nurse in the medical surgical area, indicates that 
the veteran was treated for severe abdominal pain with watery 
diarrhea and a high temperature when he returned from Vietnam 
in 1967.  She states that he continued to have abdominal pain 
with GI reflux and indigestion in 1968 when he was 
discharged.  He consulted a family practice physician in 1969 
and was placed on medications and a special diet.  In 1975, 
he consulted Dr. Charles James, another general practitioner, 
and underwent an UGI and received medication.  In 1980, he 
consulted a family practice physician, Dr. Gikirson, who 
referred him to a GI specialist, Dr. Rogge.  Thereafter, the 
veteran received treatment at the VA hospital.  Based on her 
14 years of experience in the medical field, the veteran's 
sister believed that the veteran's dysphagia and 
regurgitation were a direct result of the stresses and 
conditions incurred during his service in Vietnam.

William E. Jones, M.D., in a July 2002 letter, indicates that 
he thoroughly reviewed the veteran's VA claims file.  The 
physician noted the veteran's August 1965 complaints of 
abdominal pain and subsequent occasional subxyphoid pain and 
tenderness.  He further noted that the veteran was diagnosed 
with a hiatal hernia in approximately 1975.  Dr. Jones opined 
that it was as likely as not that the veteran's 1965 
complaints were the beginning of his gastroesophageal reflux.  
He noted that pain in the subxyphoid area is a telltale sign 
of increased stomach acid in the esophagus and further opined 
that it led tot he veteran's gastroesophageal reflux years 
later.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Considering all the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to service connection gastroesophageal reflux 
with esophageal stricture.  The Board finds that the evidence 
is at least in equipoise as to whether the veteran's 
gastroesophageal reflux had its onset in service, and 
resolution of reasonable doubt mandates a finding in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  His service medical records clearly indicate that 
he had abdominal complaints as early as August 1965.  
Although the March 1999 VA examiner opined that the veteran's 
current gastroesophageal reflux with esophageal stricture did 
not have its onset in service and was unrelated to his 
service-connected irritable bowel syndrome, Dr. Jones, after 
thoroughly reviewing the veteran's claims file opined that 
the veteran's noted subxyphoid pain and tenderness in August 
1965 was as likely as not the beginning of his 
gastroesophageal reflux, as this is a telltale sign of 
increased stomach acid in the esophagus and the physician 
further opined that it led to the veteran's gastroesophageal 
reflux disease years later.  The Board finds these opinions 
are both of significant probative value, as both physicians 
have reviewed the veteran's claims file in reaching their 
opinions.  Moreover, the veteran's sister, a registered 
nurse, has also opined that his gastroesophageal reflux had 
its onset during his service in Vietnam.  Accordingly, the 
Board concludes that, with resolution of doubt in favor of 
the veteran, the evidence supports his claim of entitlement 
to service connection gastroesophageal reflux with esophageal 
stricture.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for gastroesophageal reflux with 
esophageal stricture is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

